Government contract for the purchase of crushed stone, cinders, etc. Upon a stipulation filed by the parties, and an agreement by the plaintiff to compromise its claim of $18,-628.37 for the sum of $14,898.70 and the dismissal of the defendant’s counterclaim of approximately $25,000.00 with prejudice and upon defendant’s agreement that judgment be entered against the United States and in favor of the plaintiff in the sum of $14,898.70, and that defendant’s counterclaim be dismissed with prejudice; and upon a memorandum report of a commissioner of the court recommending the entry of judgment for the plaintiff in the sum stated; it was ordered October 1, 1945, that judgment for the plaintiff be entered in the sum of $14,897.70 and that defendant’s counterclaim be dismissed.